

115 HR 5981 IH: To amend title 44, United States Code, to prohibit the Archivist from charging certain fees to veterans for destroyed records regarding such veterans, and for other purposes.
U.S. House of Representatives
2018-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5981IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 44, United States Code, to prohibit the Archivist from charging certain fees to
			 veterans for destroyed records regarding such veterans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the. 2.FindingsCongress finds the following:
 (1)Due to a disastrous fire at the National Personnel Records Center in 1973, approximately 16–18 million documents regarding veterans were lost due to no fault of the veterans.
 (2)The fee for restoring a document from this disaster that is more than 62 years old and more than five pages long is $70. For documents over 62 years old and shorter than five pages, the fee is $25.
 (3)In 2017, the National Archives and Records Administration— (A)received over 1.2 million requests for military records; and
 (B)charged fees to approximately 60,000 veterans for records. (4)The Director of the National Personnel Record Center has not formally issued policy guidance pertaining to fees for destroyed records regarding veterans.
 (5)Veterans have sacrificed their lives to preserve our freedom and liberty. (6)Congress recognizes the sacrifices made by veterans and reaffirms the strong commitment of the United States to its veterans.
			3.Prohibition on certain fees for destroyed records of the Department of Veterans Affairs
 (a)AmendmentChapter 21 of title 44, United States Code, is amended by adding at the end the following new section:
				
					2121.Prohibition on certain fees for destroyed records of the Department of Veterans Affairs
 (a)In generalThe Archivist may not charge a fee to a veteran who requests a record regarding that veteran if the record was destroyed—
 (1)by an individual other than that veteran; and (2)in a manner not in accord with chapter 3.
 (b)Veteran definedThe term veteran has the meaning given that term in section 101 of title 38.. (b)Technical and conforming amendmentThe table of sections for chapter 21 of title 44, United States Code, is amended by adding at the end the following new item:
				
					
						2121. Prohibition on certain fees for destroyed records of the Department of Veterans Affairs..
			